Community civil protection mechanism (debate)
The next item is the report by Mr Papadimoulis, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a Council decision establishing a Community civil protection mechanism (recast) C6-0076/2006.
Μember of the Commission. (EL) Mr President, first I wish to thank the European Parliament and, in particular, the Committee on the Environment, Public Health and Food Safety and the rapporteur, Mr Papadimoulis, on drafting an exceptional report.
The Commission proposal to recast the 2001 Council decision establishing a Community civil protection mechanism takes account of the demand by both the European Parliament and the Council for resources and facilities to be strengthened in the field of civil protection in Europe. Its objective is to strengthen the mechanism with the experience acquired from previous emergency situations. It provides a basis for the further development of cooperation in the field of civil protection by improving and strengthening the existing project in this sector and by launching new activities.
We must highlight two innovations which we are proposing: funding for the cost of hiring equipment and of hiring transport means. We often face situations in which aid is available but there are no suitable means for taking it to the scene of the disaster. As a result, this aid either arrives late or does not arrive at all. In the case of emergencies which affect several European countries at once, such as, for example, forest fires in summer, floods in spring and possible simultaneous terrorist threats throughout Europe, the Member States may find it hard to provide help to other Member States, due to their own needs. That is why the Commission proposed that a safety net be created at Community level, so that we have the facility to hire the necessary transport means and equipment. The Commission, of course, knows that the European Parliament understands the importance of the benefit which will accrue from the reforms in question and expresses its thanks for the support which it has already given to the proposed new funding mechanism.
As emphasised in the Barnier report, the result of the enhanced cooperation in the field of civil protection will be better protection, both for the citizens of the European Union and for the inhabitants of third countries. It will ensure that the Community as a whole can offer more coordinated and more effective and more prompt aid to any country affected by a major disaster.
I should remind you here that the proposal to hire transport means and equipment was part of the proposal for the new funding mechanism on which Parliament formulated its opinion earlier this year. The negotiations which followed in the Council proved to be very difficult. That is why we are calling on all the members of the European Parliament who wish to advance this proposal to do what they can at national level to support it; otherwise we shall not be able to achieve the enhanced cooperation in the field of civil protection called for by Parliament.
Mr President, over recent years we have experienced a tsunami, hurricane Katrina and earthquakes in Pakistan and Indonesia with high death tolls, while in the European Union the Member States have frequently faced major floods and storms, forest fires, disasters at sea and industrial accidents. The repercussions of these tragic events are huge not only in terms of human lives, but also to the economy. That is why the citizens of the European Union are rightly calling for a more effective approach.
Improving the European Union's ability to respond to emergency situations is a priority for the European Parliament. That is why we are today debating ways of improving the Community civil protection mechanism.
During the preparation of the committee proposal we are debating, various alternative proposals were examined. One of them was recast, which the Commission chose and which is the least ambitious choice, because it introduces a limited number of improvements to the Council decision governing the civil protection mechanism. Could the Commission therefore tell me how it arrived at this choice, the least ambitious choice, despite the repeated announcements by the European Council and the resolutions by the European Parliament on greater and stronger development of the Community civil protection mechanism?
The main weaknesses identified in the recast proposal tabled by the Commission relate, firstly, to the transportation of rescue teams and equipment. Today every Member State bears responsibility for organising the transportation of its own civil protection aid. However, this shortcoming undermines the effectiveness of European aid. In 2005 alone, in five emergencies, Member States were unable to send experts and equipment, because they did not have the means to transport aid where it was needed. I think that the Commission needs to do more to address this problem.
The second weakness relates to the development of a European rapid response capability. Today, Community civil protection aid is provided by the Member States on a voluntary basis. This does not add up to the European rapid response capability demanded by the European Parliament. In its communication on 25 April, the Commission proposed the creation of special standby modules which would be mobilised on request by the competent European authority. I ask you, why did the Commission not include its own proposal in the recast?
The third problem relates to early warning. The ability of the European Commission to respond to natural disasters also depends upon the existence of early warning systems. The recast states that the Monitoring and Information Centre in Brussels should be linked to the systems of the Member States and international organisations. That is good, but it is not enough because, immediately after the earthquake caused by the tsunami, the governments learned, but the citizens never learned. That is why a suitable legal basis must be set up within the framework of the Council decision, so that early warning systems can be developed within the framework of the mechanism.
The fourth weakness concerns the coordination of interventions in third countries. In this sector also more work needs to be done, because there is a blatant lack of coordination. Some Member States work constantly through the Community mechanism, some Member States prefer to work with the United Nations, some Member States work with both and some Member States with neither. This fragmentation and lack of coordination completely contradict the ambitious announcements by the European Council.
As rapporteur, together with the shadow rapporteurs from all the political groups, we tabled amendments which were approved almost unanimously by the Committee on the Environment, Public Health and Food Safety. In brief, they relate to information for citizens, to the integration of civil protection measures in education programmes and advertising campaigns, to land management and use, in order to strengthen prevention, to the definitions of terms based on the agreed international terminology, to the inclusion of public health and to the use of military means on an auxiliary and voluntary basis.
Finally, I should like to mention the Barnier report on the creation of Europe Aid. In January 2006, the President of the European Commission and the President of the European Council asked Michel Barnier to examine the role of the European Union in dealing with crises. It turned out to be a very detailed report with interesting proposals. Unfortunately, however, both the Commission and the Council simply welcomed the report as an important contribution and did nothing about it. I should like the Commissioner to tell me how the Commission intends to make use of the Barnier report.
The price of the lack of a unified and effective Europe when it comes to crisis management is very high, which is why we need to proceed more effectively and with greater coordination.
Mr President, the Council decision being approved, with our adopted amendments, is the product of an exhaustive preparatory procedure and of the experience acquired over recent years from dealing with natural and man-made disasters, disasters which, apart from their huge impact on every aspect of citizens' every day lives, revealed objective shortcomings in the capacity for national intervention and, hence, enhanced expectations for Community assistance.
We are therefore being called upon today to strengthen and arm the Union so that it can respond to this demand by the citizens for effective intervention in the fields of the prevention of and rapid response to natural and man-made disasters. This is therefore an expression of the real solidarity sought between the Member States, which will further strengthen the feeling of participation in a community and will thus further strengthen the European conscience. As far as the amendments to the initial proposal are concerned, I consider it necessary to draw your attention to the following points:
An effective early warning and response system is founded on the following four components: identifying and assessing risks, constantly monitoring them, a warning and communication mechanism and, lastly, preparedness - the capacity to react and assist.
I too, like the rapporteur, should like to emphasise that the amendments which we tabled concern matters such as the early warning system, standby modules from the participating states, response and citizen information guidelines, best practices for dealing with situations and, lastly, mutual consular assistance for determining contact points between Member States.
I should also like to say - and I think that this should be accepted - that we must pay special attention to the public health sector, because disasters are usually accompanied by dangers to public health, either as a result of a lack of food or water or from epidemics and, consequently, this component should also be included in the proposal.
Finally, I should like to observe, as our rapporteur said, that the Barnier report is an exceptional report, which should be taken into account because, otherwise, what was the point in doing all this exceptional work? I think that, together with your report today, we shall have an effective mechanism.
To close, I should like to thank our rapporteur for his excellent work. Congratulations, Mr Papadimoulis.
on behalf of the PSE Group. - (PT) Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mr Papadimoulis on his report and the Commission on its initiative. The EU has at its disposal various legal mechanisms for preventing, and responding to, natural disasters. There are indeed a number of Parliament resolutions to this effect.
I myself drew up a report on the European strategy for responding to natural disasters on behalf of the Committee on the Environment, Public Health and Food Safety in which I advocated the need for the Union to have quicker and more effective resources for responding to serious emergencies. On the basis of the experience of recent years with the forest fires in southern Europe and the floods in Central Europe, the creation of detection and early warning systems to protect the citizens and their property from natural disasters, including earthquakes and tsunamis, has become a priority.
Although responsibility for managing the response to natural disasters rests primarily with the country affected, with the Union playing a supporting role, the Community civil protection mechanism set up in 2001 lacked resources and powers. In other words, it fell short of what was needed.
This recast, improved proposal is worthy of praise. It will lead to better coordination and quicker assistance for the people affected. More needs to be done, however, and the model needs to be perfected, not only on the basis of the Barnier report, but also the amendments tabled by the Committee on the Environment, of which I should like to highlight the following: cooperation in civil protection should be based on a European strategic coordination centre responsible for gathering and disseminating information on emergencies and for providing additional resources for rapid intervention to fight natural disasters; the involvement of communities in prevention and response, for which they will need training and information; and greater investment in training the assistance intervention teams.
on behalf of the ALDE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, I should like to congratulate Mr Papadimoulis on his excellent work. His report translates in practical terms that which has already been provided for in the report on the Solidarity Fund, which represents the legal and financial basis for intervention in the field of civil protection.
The European Union currently has financial means and new knowledge based on the experience of the Community Civil Protection Mechanism, created in 2001, which will enable us to improve the instrument's practicality and effectiveness. It is true that the emergency response to disasters must come first and foremost from the local level, with prevention and reconstruction measures, but it is also true that there is a need for crisis management measures, which can and should be coordinated at European level, if we want to achieve significant economies of scale and, above all, greater efficiency.
Furthermore, when the scale of a disaster overwhelms the local or even national capacity to react, it would be desirable to be able to provide rapid additional assistance from other countries, using their available skills and resources. We should in fact bear in mind that in many cases major disasters have effects that transcend borders, having an impact on the territories of neighbouring countries.
In addition, I agree with the rapporteur on the importance of proper and appropriate planning of land use and of prevention and management of disasters with a view to reducing risks. There is a need to strengthen the European civil protection system, in order to be able to provide coordinated responses to tackle emergencies and contribute to a European Union capable of giving its own citizens confidence and safety. I believe that we have to learn to live up to these legitimate expectations.
(DE) Mr President, Commissioner, we all learn from the past and from our own experiences, and I believe that disaster prevention is one area in which we do this. The documents you have submitted and Mr Papadimoulis' outstanding report represent an attempt by us at putting these experiences to good use.
Three aspects need to be considered: firstly, the preventive measures; secondly, interventions in a crisis situation, and, thirdly, how to deal with the aftermath. While the European Union can afford a great deal in the way of preventive measures, it is an unfortunate fact that disasters strike in a variety of regions and for various reasons, so it is of the utmost importance that we, here in the European Union, should learn from one another. It is in this respect that the European Union has a particular task to perform.
During interventions to deal with a crisis situation, the Union must discharge its particular role as a coordinator. The Member States must not be discharged from their responsibilities; the prevention of disasters is and remains a national responsibility, and it is for that reason that I take an extremely critical view of the EU's current acquisition of equipment, which represents what might be termed an attempt at duplication, and certainly is not beneficial. It is important that duplication should be avoided, and we should concentrate on good coordination of the resources present in the Member States in order to do that.
The next stage is dealing with the fallout, and a crisis response instrument - in the shape of the Solidarity Fund - has already been put in place by the European Union in order to do this. Here, too, we should consider how more efficient use may be made of it, possibly by changing the basic rates and concentrating on dealing only with crises that affect Europe as a whole.
(EL) Mr President, the protection of European citizens from accidents and natural disasters is directly connected to their economic and social security. Over recent years, there has been a huge increase in the number of natural disasters, resulting in an equally huge increase in requests for assistance from the civil protection mechanism on the part of the governments of the Member States.
Civil protection is a complex system which consists of prevention, intervention and, lastly, restoration. The excellent report by Mr Papadimoulis on the proposed recast does, I think, improve the Council proposal in a way which strengthens the supportive and supplementary actions by the Union when they are needed.
However, I stand by the ongoing need for instruction of the parties involved and I consider that greater information for the public is needed, especially in areas with a high degree of risk, in order to help improve prevention and preparedness in the areas in question.
Μember of the Commission. (EL) Mr President, I should like to thank all the speakers for their excellent comments. Before I touch on the matter of the amendments, I should like to reply on the question of the Barnier report and to say that the Commission has already started work on many of the issues connected with this report, the most important, of course, being the development of civil protection modules. Meetings have been held with specialists from the Member States in order to ascertain what types of modules should be available in each case and the specific terms and conditions for each type of module.
A second field of work relates to exercises and, despite the fact that no provision is made for the creation of a European institute in accordance with the Barnier report, we do nonetheless propose that a network of centres should be developed which will extend the existing exercise programme.
We also agree that the Monitoring and Information Centre should be reinforced. We have already requested an increase in the number of employees, of officers, to be employed at the centre. We have also asked the Member States to give us the opportunity next year to use certain specialists at the MIC.
Finally, the Commission has two legislative proposals, one for the means of financing and one for the recast of the 2001 decision, which will give us the possibility of working in another sector, the transport sector, about which I spoke earlier.
Now, as far as the amendments are concerned, the European Parliament has presented a series of important amendments with a view to strengthening civil protection capabilities at European level. The amendments relate to the need to safeguard prompt transportation of civil protection aid, the importance of early warning and alert systems, the interoperability of civil protection modules and the role which the mechanism can play in helping the citizens of the European Union.
The Commission can accept most of the proposed amendments. However, there are some which cause problems and cannot be adopted as they stand. I refer to those relating to the provision of measures relating to prevention, public health and deliberate maritime pollution.
As regards the measures relating to prevention, the Commission wishes to emphasise that the proposal for the means of financing civil protection will cover actions in this sector. The Community civil protection mechanism is designed to cover actions in the sectors of preparedness and intervention only. Nonetheless, the Commission agrees with the European Parliament about the importance of actions in the field of prevention and has promised to promote them within an appropriate framework.
As regards the inclusion of public health, the Commission recognises that civil protection actions very often aim to protect public health. However, the civil protection mechanism set up at European Union level does not form part of public health policy, which is covered by other existing Community mechanisms, such as the Community action programme in the health sector.
As far as deliberate or intentional maritime pollution is concerned, the Commission fully supports the proposal whereby it must be possible for the civil protection mechanism to intervene in cases of extensive maritime pollution caused either accidentally or deliberately. The proposal by the European Commission to extend the scope so that it also covers man-made disasters covers this possibility. However, the term 'intentional, deliberate' maritime pollution usually refers to the jettisoning of small quantities of oil from ships and the Commission wishes to avoid the interpretation that the scope of the regulation covers jettisoning to such a minor degree. It would be practically impossible for the Commission to mobilise the mechanism - nor, as I said earlier, does it have the staff - and this sort of minor jettisoning should be dealt with by the means available to each country. That is why the corresponding amendments were not accepted.
Finally, the Commission would point out that a series of amendments relates to aspects of existing legislation. The Commission supports some of these amendments in essence. However, the interinstitutional agreement on the use of the recast technique does not allow the Commission to accept them, unless they are of vital importance to the application of the new provisions contained in the proposal or derive directly from the new provisions. However, the Commission will bear the issues in question in mind within the framework of the development of our policy in this sector.
These are the main issues on which the Commission's position differs from that taken in the European Parliament report. However, I wish to stress that these differences of opinion do not overshadow our common objectives. We agree fully with the ambition of the European Parliament to develop a very strong European intervention capability in the field of civil protection, both inside and outside the European Union, and we thank you for your support. I shall send the European Parliament secretariat a full list of the Commission's positions on the amendments. I should like once again to congratulate the rapporteur, Mr Papadimoulis, on his excellent work.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
Written statement (Rule 142)
(SV) The European Parliament is now dealing with a proposal for revising the Civil Protection Mechanism set up in 2001. There is no doubt that disasters put great strains on the parties affected. Coordinated European civil protection is not, however, the solution to the problem, especially in the form in which it appears in this proposal.
Civil protection in each Member State is funded through taxes. It is up to each State to choose how tax revenue collected from its citizens is to be distributed. This proposal may entail a risk of certain Member States choosing to invest a minimum of resources in national civil protection, relying on other EU countries contributing when a disaster occurs. This problem of free-riding is very serious and is unfair towards people in those countries that choose to have strong civil protection. Where international efforts are concerned, these should be coordinated through OCHA and funded by the Member States and not by the EU.
The Commission's document also talks about rapid reaction forces and about the Member States having to give notice of available resources, including military resources and military capacity, in cases where an affected country requests that type of aid. The June List resolutely objects to these proposals. A country's military resources are a matter for that particular nation, and it is up to each Member State to decide whether or not such resources should be mobilised.